Exhibit 10.16
 
EXECUTION VERSION
 
 
 
 
 
 
ASSET PURCHASE AGREEMENT
 
 
AMONG
 
 
PROFESSIONAL DIVERSITY NETWORK, INC.
a Delaware corporation,
 
 
AND
 
CAREERIMP, INC.,
a Delaware corporation,
 
AND
 
AYAN KISHORE
 
June 14, 2013
 
 
 
 
 
 

  
 
 

--------------------------------------------------------------------------------

 
  
TABLE OF CONTENTS
 
§1.
Definitions
1
§2.
Basic Transaction
9
 
(a)
Purchase and Sale of Assets
9
 
(b)
Assumption of Liabilities
9
 
(c)
Payment of Total Cash Consideration
10
 
(e)
Closing
10
 
(f)
Deliveries at Closing
10
 
(g)
Allocation
11
§3.
Sellers’ Representations and Warranties
11
 
(a)
Organization of Target
11
 
(b)
Authorization of Transaction
12
 
(c)
Non-contravention
12
 
(d)
Brokers’ Fees
12
 
(e)
Title to Assets
12
 
(f)
Subsidiaries
12
 
(g)
Financial Statements
13
 
(h)
Undisclosed Liabilities
13
 
(i)
Solvency
13
 
(j)
Legal Compliance
13
 
(k)
Tax Matters
13
 
(l)
Real Property
14
 
(m)
Intellectual Property
14
 
(n)
Sufficiency of Assets
17
 
(o)
Contracts
17
 
(p)
Accounts Receivable; Accounts Payable and Accrued Expenses
17
 
(q)
Powers of Attorney
18
 
(r)
Insurance
18
 
(s)
Litigation
18
 
(t)
Product and Service Warranty
18
 
(u)
Product and Service Liability
18
 
(v)
Employees
19
 
(w)
Employee Benefits
19
 
(x)
Guaranties
20
 
(y)
Environmental, Health and Safety Matters
20
 
(z)
Certain Business Relationships With Target
20
 
(aa)
Customers and Suppliers
21
 
(bb)
Customer Data
21
 
(cc)
Computer and Technology Security
21
 
(dd)
Data Privacy
21
 
(ee)
Disclosure
22
§4.
Buyer’s Representations and Warranties
22
 
(a)
Organization of Buyer
22

   
 
 

--------------------------------------------------------------------------------

 
   

 
(b)
Authorization of Transaction
22
 
(c)
Non-contravention
22
 
(d)
Brokers’ Fees
23
§5.
Post-Closing Agreements
23
 
(a)
Inspection of Records
23
 
(b)
Payroll Taxes and Payroll Records
23
 
(c)
Certain Assignments
23
 
(d)
Employees
24
 
(e)
Accounts Receivable
24
 
(f)
Covenant Not to Compete
24
 
(g)
Disclosure of Confidential Information
25
 
(h)
Injunctive Relief
25
 
(i)
Tax Clearance Certificates
25
 
(j)
Domain
26
 
(k)
Further Assurances
26
§6.
Indemnification
26
 
(a)
Survival of Representations and Warranties
26
 
(b)
Indemnification Provisions for Buyer’s Benefit
26
 
(c)
Indemnification Provisions for Target’s Benefit
27
 
(d)
Matters Involving Third Parties
27
 
(e)
Determination of Adverse Consequences
28
 
(f)
Limitations
28
 
(g)
Right of Setoff
29
 
(h)
Other Indemnification Provisions
29
§7.
Miscellaneous
29
 
(a)
No Third-Party Beneficiaries
29
 
(b)
Entire Agreement
29
 
(c)
Succession and Assignment
29
 
(d)
Counterparts
29
 
(e)
Headings
29
 
(f)
Notices
29
 
(g)
Governing Law
30
 
(h)
Attorneys’ Fees
30
 
(i)
Amendments and Waivers
30
 
(j)
Severability
31
 
(k)
Expenses
31
 
(l)
Construction
31
 
(m)
Incorporation of Exhibits and Schedules
31
 
(n)
Specific Performance
31
 
(o)
Submission to Jurisdiction
32

    
 
ii

--------------------------------------------------------------------------------

 
   
Exhibits
     
Exhibit A-1
Form of Bill of Sale and Assignment
Exhibit A-2
Form of Trademark Assignment
Exhibit A-3
Form of Website, Domain Name and Social Media Assignment
Exhibit A-4
Form of Patent Assignment
Exhibit B
Form of Assumption
Exhibit C
Financial Statements
   
Schedules
     
Schedule 1(a)
Acquired Agreements
Schedule 1(b)
Assumed Liabilities
Schedule 1(c)
Excluded Assets
Schedule 3(c)
Non-Contravention
Schedule 3(d)
Broker’s Fees
Schedule 3(k)
Tax Matters
Schedule 3(l)
Real Property
Schedule 3(m)
Intellectual Property
Schedule 3(o)
Contracts
Schedule 3(r)
Insurance
Schedule 3(s)
Litigation
Schedule 3(t)
Product and Service Warranty
Schedule 3(v)
Employees
Schedule 3(w)
Employee Benefits
Schedule 3(aa)
Customers and Suppliers
Schedule 3(cc)
Computer and Technology Security
Schedule 3(dd)
Data Privacy



 
iii

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this “Agreement”) is entered into as of June 14,
2013, by and among CAREERIMP, INC., a Delaware corporation (“Target”), and Ayan
Kishore, individually, as a principal stockholder of Target (“Target
Stockholder” and, collectively, jointly and severally with Target, “Sellers”),
and PROFESSIONAL DIVERSITY NETWORK, INC., a Delaware corporation
(“Buyer”).  Buyer and Sellers are each individually referred to herein as a
“Party” and collectively as the “Parties.”


RECITALS:


A.            Target engages in the business of, among other things, developing
career guidance tools for jobseekers.


B.            Target desires to contribute, sell, assign, convey and transfer to
Buyer substantially all of its assets and certain of its liabilities, and as
consideration therefore Buyer desires to pay to Target the cash consideration
and assume certain of Target’s liabilities, all on the terms and subject to the
conditions contained in this Agreement.


C.            Target Stockholder owns a majority of the outstanding shares of
capital stock of Target.


Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.


AGREEMENTS


§1.           Definitions. 


“Accounts Payable” means all accounts payable of Target whether arising prior
to, on or after the Closing.


“Accrued Expenses” means all accrued and unpaid expenses of Target whether
arising prior to, on or after the Closing, including, without limitation, (x)
Liabilities for salaries, wages, bonuses, paid personal, sick and vacation time
and other compensation and related payroll Tax Liabilities and (y) Liabilities
for Taxes.
 
 
1

--------------------------------------------------------------------------------

 
 
“Acquired Assets” means all right, title, and interest in and to all of the
assets of Target other than Excluded Assets, including, without limitation, all
of its (a) tangible personal property; (b) all of Target’s Intellectual
Property, goodwill associated therewith, licenses and sublicenses granted and
obtained with respect thereto, and rights thereunder, remedies against
infringements thereof (including the right to sue and recover for prior
infringements), and rights to protection of interests therein under the laws of
all jurisdictions (except that the Domain IP shall not be an Acquired Asset);
(c) agreements and contracts (including, purchase orders, quotations, bids and
sales orders, other similar arrangements, and rights thereunder) set forth on
Schedule 1(a); (d) those insurance policies (and rights thereunder) which do not
constitute Excluded Assets, if any; (e) claims (and benefits to the extent they
arise therefrom) with respect to insurance policies (regardless of whether such
insurance policies constitute Excluded Assets) to the extent such claims relate
in any way to the Acquired Assets or Assumed Liabilities; (f) claims, deposits,
prepayments, refunds, causes of action, choses in action, rights of recovery,
rights of set-off, and rights of recoupment; (g) franchises, approvals, permits,
licenses, orders, registrations, certificates, variances, and similar rights
obtained from governments and governmental agencies; and (h) books, records,
ledgers, files, documents, correspondence, lists, plats, architectural plans,
drawings, and specifications, creative materials, advertising and promotional
materials, studies, reports, and other printed or written.


“Additional Purchase Price” means $200,000.


“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, losses, expenses, and
fees, including court costs and reasonable attorneys’ fees and expenses.


“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.


“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local,
or foreign law.


“Agreement” has the meaning set forth in the preface.


“Assumed Liabilities” means all obligations of Target under the agreements,
contracts, leases, licenses, and other arrangements entered into in the Ordinary
Course of Business which are assigned to Buyer pursuant to this Agreement, but
only to the extent referred to and included in the definition of Acquired Assets
and included on Schedule 1(b), either (i) to furnish goods, services, and other
non-Cash benefits to another party after the Closing or (ii) to pay for goods,
services, and other non-Cash benefits that another party will furnish to it
after the Closing.


“Buyer” has the meaning set forth in the preface.


“Buyer Indemnitee” has the meaning set forth in §6(b).


“Cash” means cash and cash equivalents (including marketable securities and
short-term investments) calculated in accordance with GAAP applied on a basis
consistent with the preparation of the Financial Statements.
 
 
2

--------------------------------------------------------------------------------

 


“Cause” means, as determined by the Company in its sole discretion, the
occurrence of any one of the following on the part of Ayan Kishore: (i)
conviction of or a plea of nolo contendre to a felony or an act of moral
turpitude which interferes with the performance of his duties and
responsibilities as an employee of Buyer or affects or reflects on Buyer in a
negative manner; (ii) attempted or actual theft, fraud or embezzlement of money
or tangible or intangible assets or property of Buyer or its employees or
customers, suppliers or vendors; (iii) gross negligence or willful misconduct in
respect of the performance of his duties and responsibilities as an employee of
Buyer; (iv) breach of his fiduciary duties as an officer of Buyer; (v) his
willful failure to perform his duties and responsibilities within the scope of
his employment as SVP, Operations and Technology  (other as a result of his
death or disability), which such failure continues or is repeated following
fifteen (15) days’ written notice from Buyer thereof; (vi) violation of any
lawful express direction from the Board of Directors of Buyer or any officer of
Buyer to whom he reports, relating to his duties and responsibilities within the
scope of his employment with Buyer as SVP, Operations and Technology, which such
violation (if susceptible to cure) continues or is repeated following fifteen
(15) days’ written notice from Buyer thereof; (vi) breach of §5(f) or (g) of
this Agreement, or of any material term, covenant, representation or warranty
contained in any other agreement between Buyer and Ayan Kishore, which such
breach (if susceptible to cure) remains uncured or is repeated following fifteen
(15) days’ written notice from Buyer thereof.


“Closing” has the meaning set forth in §2(d).


“Closing Cash Payment” means $200,000.


“Closing Date” has the meaning set forth in §2(d).


“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code §4980B and of any similar state law.


“Code” means the Internal Revenue Code of 1986, as amended.


“Confidential Information” means any confidential or proprietary information
concerning the business and affairs of Target.


“Data Laws” means laws, regulations, guidelines, and rules in any jurisdiction
(federal, state, provincial, or local) applicable to data privacy, data
security, and/or personal information, as well as industry standards applicable
to Target.


“Disclosure Schedule” has the meaning set forth in §3.


“Domain” means the domain name app.ly and the apply.app.ly subdomain.


“Domain IP” means all trademarks, service marks, trade dress, logos, slogans,
trade names, corporate names, URLs, and Internet domain names associated with
the Domain, all goodwill of the business associated therewith, all rights
thereunder, all remedies against infringements thereof (including the right to
sue and recover for prior infringements), and all rights to protection of
interests therein under the laws of all jurisdictions.


“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA §3(3)) and any executive compensation, bonus, stock purchase,
stock option, severance plan, salary continuation, vacation, sick leave, fringe
benefit, incentive, insurance arrangement , or similar material plan or
arrangement for one or more employees which is not subject to ERISA.
 
 
3

--------------------------------------------------------------------------------

 


“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).


“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).


“Environmental, Health, and Safety Requirements” shall mean, as amended and as
now and hereafter in effect, all federal, state, local, and foreign statutes,
regulations, ordinances, and other provisions having the force or effect of law,
all judicial and administrative orders and determinations, all contractual
obligations, and all common law concerning public health and safety, worker
health and safety, pollution, or protection of the environment, including,
without limitation, all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances, or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise, or radiation.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means each entity that is treated as a single employer with
Target for purposes of Code §414.


“Excluded Assets” means (a) Cash, (b) judgments, claims (and benefits to the
extent they arise therefrom) and litigation against third parties to the extent
such claims and litigation are not in any way related to the Acquired Assets or
Assumed Liabilities; (c) insurance policies of Target in effect as of the
Closing Date and rights in connection therewith (including, without limitation,
insurance policies that constitute Employee Welfare Benefit Plans), subject to
subsection (f) of the definition of “Acquired Assets” and unless prior to the
Closing, Buyer elects, by written notice delivered to Target prior to the
Closing Date, to accept assignments of any of such insurance policies; (d)
rights in and with respect to assets associated with Employee Benefit, Employee
Pension Benefit Plans or Employee Welfare Benefit Plans; (e) rights arising from
any refunds due with respect to insurance premium payments to the extent they
relate to insurance policies which constitute Excluded Assets; (f) rights
arising from deposits and prepaid expenses, if any, with respect to the Excluded
Assets; (g) Target’s corporate charter, minute and stock record books, corporate
seal, and other documents relating to the organization, maintenance, and
existence of Target as a corporation; (h) rights to the refund of any income
tax, of any kind, paid by Target or Target Stockholder or any other Stockholder
prior to the Closing and all rights to any income tax deposits or payments paid
by Target or Target Stockholder or any other Stockholder prior to the Closing
relating to the Acquired Assets or Target; (i) any of the rights of Target under
this Agreement (or under any side agreement between Target on the one hand and
Buyer on the other hand entered into on or after the date of this Agreement);
(j) all end-user data and other information collected from end-users by Target
prior to April 18, 2011; (k) all accounts, notes, and other receivables with
respect to the Acquired Assets; (l) the Domain and the Domain IP and (m) the
assets listed on Schedule 1(c) attached hereto.
 
 
4

--------------------------------------------------------------------------------

 


“Excluded Liabilities” means any and all liabilities or obligations not
expressly and specifically included within the definition of Assumed
Liabilities, including, without limitation, (a) any liabilities of Target to any
stockholder of Target or any Affiliate of Sellers, including, without
limitation, the Target Stockholder and the other Stockholders; (b) any
liabilities for legal, accounting, audit and investment banking fees, brokerage
commissions, and any other expenses incurred by Sellers in connection with the
negotiation and preparation of this Agreement or the sale of the Acquired Assets
to Buyer hereunder; (c) any liabilities for Taxes; (d) any liability for or
related to indebtedness to banks, financial institutions or other persons or
entities with respect to borrowed money or otherwise; (e) any liabilities under
those agreements, commitments, contracts, insurance policies, leases, licenses,
permits, purchase orders, and sales orders which are not assigned to Buyer
pursuant to the provisions of this Agreement; (f) product and service warranty
liabilities with respect to, and liabilities with respect to returns or
allowances and recalls of, products shipped or manufactured or services rendered
on or prior to the Closing Date; (g) any liabilities arising out of or in
connection with any Employee Benefit Plans, Employee Pension Benefit Plans, or
Employee Welfare Benefit Plans; (h) any liabilities under collective bargaining
agreements in respect of employees, any Employee Pension Benefit Plan or any
Multiemployer Plan (including, without limitation, any so-called “withdrawal
liability” under any such plan); (i) any liabilities to employees for salaries,
wages (including, without limitation,  overtime pay), bonuses, vacation pay and
other compensation, including, without limitation, any liabilities to pay
bonuses or severance to employees of Sellers whose employment is terminated
prior to the Closing Date or in connection with the sale of the Acquired Assets;
(j) any liabilities under any federal or state civil rights or similar law, or
the WARN Act, resulting from Target’s treatment of its employees, including
without limitation Target’s termination of employment of its employees; (k) any
liabilities as a result of any grievance proceeding, arbitration, administrative
proceeding, or proceedings in any court, based upon any employment actions,
inactions or omissions by Target, involving any employees or former employees of
Target, or individuals who applied for employment with Target, which relate in
any way to decisions to hire or not hire such individuals, decisions to
terminate, discharge, lay off promote, demote or transfer such individuals,
relating to bargaining obligations or actions taken contrary to any bargaining
obligations, and decisions regarding payment of compensation and/or benefits to
such individuals (including, without limitation, claims raised under any
federal, state or local statute or regulation, common law claims, claims based
upon any employment contract, or claims based upon any collective bargaining
agreement); (l) any claims against or liabilities for injury to or death of
persons or damage to or destruction of property (including, without limitation,
any worker’s compensation claim) regardless of when said claim or liability is
asserted, including, without limitation, any claim or liability for
consequential or punitive damages in connection with the foregoing; (m) any
liabilities arising out of or in connection with any violation of a statute or
governmental rule, regulation or directive; (n) any liabilities or obligations
with respect to, or relating to, any Environmental, Health, and Safety
Requirements; (o) any liabilities in connection with or arising out of the
transfer or assignment of any agreements, commitments, contracts, leases,
licenses or permits (including, without limitation, under any computer software
agreement or license); (p) any liabilities for retrospective or similar
insurance premium adjustments with respect to insurance policies transferred or
assigned to Buyer pursuant to the provisions of this Agreement; (q) any
liabilities for or arising in connection with any claims for infringement or
misappropriation by Target or any of its Affiliates of any Intellectual Property
or trade secrets of any third party, including, without limitation, claims by
Lumen View Technology LLC that any Acquired Asset or the Target’s business
infringes U.S. Patent No. 8.069,073, (r) Accounts Payable; (s) Accrued Expenses;
and/or (t) any liabilities (whether asserted before or after Closing) for or
arising in connection with any breach of a representation, warranty, or
covenant, or for any claim for indemnification, contained in any agreement,
contract, lease, license or permit to the extent that such breach or claim arose
out of or by virtue of Sellers’ performance or nonperformance thereunder on or
prior to the Closing Date, it being understood that, as between Sellers and
Buyer, this subsection shall apply notwithstanding any provisions which may be
contained in any form of consent to the assignment of any such agreement or
contract, or any novation agreement, which, by its terms, imposes such
liabilities upon Buyer and which assignment or novation agreement is accepted by
Buyer notwithstanding the presence of such a provision, and that Sellers’
failure to discharge any such liability shall entitle Buyer to indemnification
in accordance with the provisions of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
“Financial Statements” has the meaning set forth in §3(g).


“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.


“Good Reason” means (i) any permanent transfer of Alan Kishore by Buyer of
greater than fifty (50) miles from Ayan Kishore’s primary residence without Ayan
Kishore’s prior written consent; (ii) a material breach by Buyer of a material
covenant or agreement made in this Agreement; or (iii) a material and adverse
change in Ayan Kishore’s current title, pay and/or duties to Buyer without Ayan
Kishore’s prior written consent; provided, however, in each case, that such
transfer, breach or change continues following fourteen (14) days’ written
notice from Ayan Kishore to Buyer thereof, which such notice shall be given no
later than fourteen (14) days after Ayan Kishore has knowledge of such transfer,
breach or change.
   
“Indemnified Party” has the meaning set forth in §6(d).


“Indemnifying Party” has the meaning set forth in §6(d).


“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, URLs, Internet domain names, Web site content and rights
in telephone numbers and e-mail accounts and addresses, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (c) all copyrightable works, all copyrights,
and all applications, registrations, and renewals in connection therewith, (d)
all mask works and all applications, registrations, and renewals in connection
therewith, (e) all trade secrets and confidential business information
(including ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), (f) all computer
software (including Source Code, executable code, data, databases, and related
documentation) and systems, (g) all machine learning techniques (including all
related Source Code, documentation and other materials); (h) all natural
language processing (including all related Source Code, documentation and other
materials); (i) all advertising and promotional materials; (j) all prototypes;
(k) all other proprietary rights, and (l) all copies and tangible embodiments
thereof (in whatever form or medium).
 
 
6

--------------------------------------------------------------------------------

 


“Knowledge of Sellers” (or words of like import) means, with respect to a
particular matter, the knowledge the Target Stockholder or any officer or
director of Target has or should have after due and diligent investigation.


“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by Target.


“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.


“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest other than (a) liens for Taxes not yet due and payable and (b) purchase
money liens and liens securing rental payments under capital lease arrangements.


“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be (or could reasonably be expected to be) materially adverse
to the business, assets, condition (financial or otherwise), operating results,
operations, or business prospects of Target, individually or taken as a whole,
or to the ability of Target to consummate timely the transactions contemplated
hereby (regardless of whether or not such adverse effect or change can be or has
been cured at any time or whether Buyer has knowledge of such effect or change
on the date hereof).


“Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.


“Most Recent Financial Statements” has the meaning set forth in §3(g).


“Most Recent Fiscal Month End” has the meaning set forth in §3(g).


“Most Recent Fiscal Year End” has the meaning set forth in §3(g).


“Multiemployer Plan” has the meaning set forth in ERISA §3(37).


“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
 
 
7

--------------------------------------------------------------------------------

 


“Owned Real Property” means all land, together with all buildings, structures,
improvements and fixtures located thereon, including all electrical, mechanical,
plumbing and other building systems, fire protection, security and surveillance
systems, telecommunications, computer, wiring, and cable installations, utility
installations, water distribution systems, and landscaping, together with all
easements and other rights and interests appurtenant thereto (including air,
oil, gas, mineral, and water rights), owned by Target.


“Parties” has the meaning set forth in the preface.


“Party” has the meaning set forth in the preface.


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).


“Purchase Price” means the sum of the Closing Cash Payment and, only to the
extent payable under §2(c), the Additional Purchase Price.


“Real Property” means the Owned Real Property and the Leased Real Property.


“Sellers” has the meaning set forth in the preface.


“Source Code” means human-readable computer software and code, in a form other
than Object Code form or machine-readable form, including related programmer
comments and annotations, help text, data and data structures, object-oriented
and other code, which may be printed out or displayed in human-readable form,
and, for purposes of this Source Code definition, “Object Code” means computer
software code, substantially or entirely in binary form, which is intended to be
directly executable by a computer after suitable processing and linking but
without the intervening steps of compilation or assembly.


“Stockholder” means all of the beneficial and record owners of shares of
Target’s capital stock.


“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (b) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term “Subsidiary” shall include all Subsidiaries
of such Subsidiary.
 
 
8

--------------------------------------------------------------------------------

 


“Target” has the meaning set forth in the preface.


“Target’s Indemnification Cap” has the meaning set forth in §6(f).


“Target Stockholder” has the meaning set forth in the preface.


“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, and any amounts required to be
paid or remitted to any federal, state, local or foreign governmental authority
pursuant to any law governing the disposition of abandoned, unclaimed or
escheated property, in each case, whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not and including
any obligation to indemnify or otherwise assume or succeed to the Tax liability
of any other Person.


“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


“Third-Party Claim” has the meaning set forth in §6(d).


“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, or any similar foreign, state or local law, regulation or ordinance.


§2.           Basic Transaction.


(a)           Purchase and Sale of Assets.  On and subject to the terms and
conditions of this Agreement, Target agrees to assign, convey, deliver and
transfer the Acquired Assets to Buyer at Closing, and Buyer agrees to acquire
the Acquired Assets in exchange for the cash consideration to be paid pursuant
to §2(c) below and Buyer’s assumption of the Assumed Liabilities pursuant to
§2(b) below.


(b)           Assumption of Liabilities.   On and subject to the terms and
conditions of this Agreement, Buyer agrees to assume the Assumed Liabilities at
the Closing.  Buyer will not assume or have any responsibility, however, with
respect to any Excluded Liabilities, any and all of which shall be retained by
Target and discharged and satisfied by Target in the ordinary course, for which
Sellers shall remain solely liable and responsible and for and against which
Sellers shall indemnify and hold Buyer harmless in accordance with the
provisions of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 


(c)           Payment of Consideration.  In consideration for the Acquired
Assets, Buyer shall pay to Target at the Closing an aggregate amount equal to
the Closing Cash Payment, in cash payable by wire transfer or delivery of other
immediately available funds. If and only if Ayan Kishore is employed by Buyer on
December 31, 2013, then Buyer shall pay to Target on December 31, 2013 the
Additional Purchase Price, in cash payable by wire transfer or delivery of other
immediately available funds; provided that, for purposes of this Section 2(c),
Ayan Kishore shall also be deemed to have been employed by Buyer on December 31,
2013 in the event that Ayan Kishore’s employment with Buyer was terminated prior
to December 31, 2013, by Buyer for other than Cause or by Ayan Kishore for Good
Reason.


(d)           Closing.   The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Patzik Frank &
Samotny Ltd., in Chicago, Illinois commencing at 10:00 a.m. local time on the
date hereof, or at such other time or place or in such other manner, as the
Parties shall mutually agree.  The date on which the Closing occurs in
accordance with the preceding sentence is referred to in this Agreement as the
“Closing Date.”  The Closing shall be deemed to be effective as of 12:01 a.m.
Central Standard Time on the Closing Date.


(e)           Deliveries at Closing.   At the Closing, the Parties shall execute
and deliver the following documents:


(i)           Target shall execute and/or deliver to Buyer the following:


(A)           The Omnibus Bill of Sale and Assignment and other assignments in
the forms attached as Exhibits A-1 through A-4, and such other instruments of
sale, transfer, conveyance, and assignment as Buyer and its counsel may
reasonably request;


(B)           An assumption in the form attached as Exhibit B, and such other
instruments of assumption as Buyer and its counsel may reasonably request;


(C)           All authorizations, consents, and approvals of governments,
governmental agencies and third-parties required in connection with Target’s
sale and assignment of the Acquired Assets and the consummation of the
transaction contemplated herein, including those referred to in §3(c) and §4(c);


(D)           A copy of the certificate of incorporation of Target, certified on
or soon before the Closing Date by the Secretary of State of the State of
Delaware;


(E)           A copy of the certificate of good standing of Target issued on or
soon before the Closing Date by the Secretary of State (or comparable officer)
of the State of Delaware and of each jurisdiction in which it is qualified to do
business;


(F)           A certificate of the secretary of Target, dated the Closing Date,
in form and substance reasonably satisfactory to Buyer, as to: (1) no amendments
to the certificate of incorporation of Target since the date specified in
subsection (D) above; (2) the bylaws of Target; and (3) the joint unanimous
written consent of the board of directors and Stockholders of Target relating to
this Agreement and the transactions contemplated hereby;
 
 
10

--------------------------------------------------------------------------------

 


(G)           A written consent from Saad Suhail Salim Al Mukaini Bahwan in form
satisfactory to Buyer;


(H)           Confirmations of the assignments of the domain names (other than
the Domain) from Ayan Kishore, individually, or Coro Center for Civic
Leadership, as applicable, to Target with respect to yourcrappyresume.com,
jobware.tv and theregionalinternshipcenter.org; and


(I)           Any and all other certificates, opinions, instruments, and other
documents required to effect the transactions contemplated hereby, in form and
substance reasonably satisfactory to Buyer.


(ii)           Buyer will execute and/or deliver to Target the following:


(A)           All authorizations, consents, and approvals of governments and
governmental agencies required for Buyer to perform its obligations hereunder;
and


(B)           Any and all certificates, instruments, and other documents
required to effect the transactions contemplated hereby, in form and substance
reasonably satisfactory to Target.


(g)           Allocation.  The Parties agree to allocate the Purchase Price in
accordance with the rules under Section 1060 of the Code. Such Purchase Price
allocation shall be prepared by Buyer and delivered to Target within ninety (90)
days of the Closing. Absent a manifest error in Buyer’s preparation and/or
calculation of such allocation, each Seller hereby agrees that he or it shall
accept Buyer’s allocation of the Purchase Price. Buyer and Sellers and their
Affiliates shall report, act and file Tax Returns (including, but not limited to
Internal Revenue Service Form 8594) in all respects and for all purposes
consistent with such allocation pursuant to this subsection. Target shall timely
and properly prepare, execute, file and deliver all such documents, forms and
other information as Buyer may reasonably request to prepare such allocation.
Neither Buyer nor Sellers shall take any position (whether in audits, tax
returns or otherwise) that is inconsistent with such allocation unless required
to do so by applicable law.


§3.           Sellers’ Representations and Warranties.  Target represents and
warrants to Buyer that the statements contained in this §3 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this §3), except as set
forth in the disclosure schedule accompanying this Agreement (the “Disclosure
Schedules”). The Disclosure Schedule will be arranged in sections corresponding
to the lettered and numbered sections contained in this §3.


(a)           Organization of Target.  Target is a corporation, duly organized,
validly existing and in good standing under the laws of the State of
Delaware.  Target is qualified to do business in and is in good standing under
the laws of each jurisdiction in which such qualification is required, except
where the failure to so qualify does not have a Material Adverse Effect.
 
 
11

--------------------------------------------------------------------------------

 


(b)           Authorization of Transaction.  Target has full corporate power and
authority, to execute and deliver this Agreement and to perform its obligations
hereunder. Without limiting the generality of the foregoing, the Stockholders
and the board of directors of Target have duly authorized the execution,
delivery, and performance of this Agreement by Target. This Agreement
constitutes the valid and legally binding obligation of Target, enforceable in
accordance with its terms and conditions.


(c)           Non-contravention.  Except as set forth on Schedule 3(c) of the
Disclosure Schedules, neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in §2), will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which any Seller is subject or any provision of the certificate of
incorporation or bylaws of Target or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice or
consent under any agreement, contract, lease, license, instrument, or other
arrangement to which any Seller is a party or by which it is bound or to which
any of its assets is subject (or result in the imposition of any Lien upon any
of its assets), except where the violation, conflict, breach, default,
acceleration, termination, modification, cancellation, failure to give notice,
or obtain consent or Lien would not have a Material Adverse Effect.  Sellers
need not give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any third party, government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement (including the assignments and assumptions referred to in §2), except
where the failure to give notice, to file, or to obtain any authorization,
consent, or approval would not have a Material Adverse Effect.


(d)           Brokers’ Fees.   Except as set forth on Schedule 3(d) of the
Disclosure Schedules, Sellers have no Liability to pay any fees or commissions
to any broker, finder, or agent with respect to the transactions contemplated by
this Agreement for which Buyer could become liable or obligated.


(e)           Title to Assets.   Target has good and marketable title to, or a
valid leasehold interest in, the properties and assets used or usable by it,
located on its premises, or shown on the Most Recent Balance Sheet or acquired
after the date thereof, free and clear of all Liens, except for properties and
assets disposed of in the Ordinary Course of Business since the date of the Most
Recent Balance Sheet.  Target has good and marketable title to all of the
Acquired Assets, free and clear of any Liens or restriction on transfer.  No
property or interest in any property which relates to and is or will be
necessary or useful in the present or currently contemplated future operation of
Target’s business, is presently owned by or leased by or to any party other than
Target.


(f)           Subsidiaries.  Target does not have, nor has it ever had, any
Subsidiaries.
 
 
12

--------------------------------------------------------------------------------

 


(g)           Financial Statements.  Attached hereto as Exhibit C are the
following financial statements (collectively the “Financial Statements”): (i)
internally prepared balance sheet and statement of income as of and for the
fiscal year ended December 31, 2012 (the “Most Recent Fiscal Year End”), for
Target; and (ii) internally prepared balance sheet and statement of income (the
“Most Recent Financial Statements”) as of and for the three (3) months ended
March 31, 2013 (the “Most Recent Fiscal Month End”), for Target.  The Financial
Statements present fairly the financial condition of Target as of such dates and
the results of operations and cash flows of Target for such periods, are correct
and complete, and are consistent with the books and records of Target (which
books and records are correct and complete); provided, however, that the Most
Recent Financial Statements are subject to normal year-end adjustments (which
will not be material individually or in the aggregate).


(h)           Undisclosed Liabilities.   Target does not have any material
Liability (and there is no basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand against
any of them giving rise to any material Liability), except for (i) Liabilities
set forth on the face of the Most Recent Balance Sheet (rather than in any notes
thereto) and (ii) Liabilities that have arisen after the Most Recent Fiscal
Month End in the Ordinary Course of Business (none of which results from, arises
out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement, or violation of law).


(i)           Solvency.  As of the effective time of the Closing, after giving
effect to the transactions contemplated by this Agreement, Target will not: (a)
be insolvent (either because its financial condition is such that the sum of its
debts is greater than the fair market value of its assets or because the fair
saleable value of its assets (i.e., the Purchase Price) is less than the amount
required to pay its probable liabilities on existing debts as they mature; or
(b) have incurred debts beyond its ability to pay as they become due.  Target
shall remain solely liable and responsible for the Excluded Liabilities,
discharge and satisfy its accounts payable (to the extent not included in the
Assumed Liabilities) at Closing and other Excluded Liabilities when due, and
indemnify and hold Buyer harmless from and against such Excluded Liabilities in
accordance with the provisions of this Agreement.
 
(j)           Legal Compliance.  Target and its Affiliates have complied with
all applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder and including the
Foreign Corrupt Practices Act, 15 U.S.C. 78dd-1 et seq.) of federal, state,
local, and foreign governments (and all agencies thereof), and no action, suit,
proceeding, hearing, investigation, charge, complaint, claim, demand, or notice
has been filed or commenced against any of them alleging any failure so to
comply.
 
(k)           Tax Matters.


(i)           Target has timely filed all Tax Returns that it was required to
file under applicable laws and regulations. All such Tax Returns were correct
and complete in all respects and were prepared in substantial compliance with
all applicable laws and regulations.  All Taxes due and owing by Target (whether
or not shown or required to be shown on any Tax Return) have been paid.  Target
is not currently the beneficiary of any extension of time within which to file
any Tax Return.  No claim has ever been made by an authority in a jurisdiction
where Target does not file Tax Returns that Target is or may be subject to
taxation by that jurisdiction.  There are no Liens on any of the assets of
Target that arose in connection with any failure (or alleged failure) to pay any
Tax.
 
 
13

--------------------------------------------------------------------------------

 


(ii)           Without limiting the foregoing, Target has withheld and paid all
Taxes required to have been withheld and paid in connection with any amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other third party, and all Forms W-2 and 1099 required with respect thereto have
been properly completed and timely filed.


(iii)           Schedule 3(k) of the Disclosure Schedules lists all federal,
state, local, and foreign income Tax Returns filed with respect to Target for
taxable periods ended on or after December 31, 2010, indicates those Tax Returns
that have been audited, and indicates those Tax Returns that currently are the
subject of audit. Target has delivered to Buyer correct and complete copies of
all income Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by Target since December 31, 2010.


(iv)           No foreign, federal, state, or local tax audits or administrative
or judicial Tax proceedings are pending or being conducted with respect to
Target.  Target has not received from any foreign, federal, state, or local
taxing authority (including jurisdictions where has not filed Tax Returns) any
(i) notice indicating an intent to open an audit or other review, (ii) request
for information related to Tax matters, or (iii) notice of deficiency or
proposed adjustment for any amount of Tax proposed, asserted, or assessed by any
taxing authority against Target. Target has not waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency.


(l)           Real Property.   Except as set forth on Schedule 3(l) of the
Disclosure Schedules, there is no Owned Real Property or Leased Real Property
related to Target’s business.


(m)           Intellectual Property. (i)  Target owns or possesses or has the
right to use pursuant to a valid and enforceable written license, sublicense,
agreement, or permission all Intellectual Property necessary for the operation
of the business of Target as presently conducted.  Each item of Intellectual
Property owned or used by Target immediately prior to the Closing will be owned
or available for use by Buyer on identical terms and conditions immediately
subsequent to the Closing hereunder.


(ii)           Target nor any of its businesses as presently conducted has or
will interfere with, infringe upon, misappropriate, or otherwise come into
conflict with, any Intellectual Property rights of third parties; and none of
Sellers has ever received any charge, complaint, claim, demand, or notice
alleging any such interference, infringement, misappropriation, or conflict
(including any claim that Target must license or refrain from using any
Intellectual Property rights of any third party). To the Knowledge of Sellers,
no third party has interfered with, infringed upon, misappropriated, or
otherwise come into conflict with, any Intellectual Property rights of Target.
 
 
14

--------------------------------------------------------------------------------

 
 
(iii)           Schedule 3(m)(iii) of the Disclosure Schedules identifies each
patent or registration that has been issued to Target with respect to any of its
Intellectual Property, identifies each pending patent application or application
for registration that Target has made with respect to any of its Intellectual
Property, and identifies each license, sublicense, agreement, or other
permission that Target has granted to any third party with respect to any of its
Intellectual Property (together with any exceptions). Target has delivered to
Buyer correct and complete copies of all such patents, registrations,
applications, licenses, sublicenses, agreements, and permissions (as amended to
date).  Schedule 3(m)(iii) of the Disclosure Schedules also identifies each
material unregistered trademark, service mark, trade name, corporate name or
Internet domain name, computer software item (other than commercially available
off-the-shelf software purchased or licensed for less than a total cost of
$1,000 in the aggregate) and each material unregistered copyright used by Target
in connection with its business.  With respect to each item of Intellectual
Property required to be identified on Schedule 3(m)(iii) of the Disclosure
Schedules:
 
(A)           Target owns and possesses all right, title, and interest in and to
the item, free and clear of any Lien, license, or other restriction or
limitation regarding use or disclosure;


(B)           the item is not subject to any outstanding injunction, judgment,
order, decree, ruling, or charge;


(C)           no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or, to the Knowledge of Sellers, is
threatened that challenges the legality, validity, enforceability, use, or
ownership of the item, and there are no grounds for the same;


(D)           Target has not agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item; and


(E)           no loss or expiration of the item is threatened, pending, or
reasonably foreseeable, except for patents expiring at the end of their
statutory terms (and not as a result of any act or omission by Sellers,
including without limitation, a failure by Sellers to pay any required
maintenance fees).


(iv)           Schedule 3(m)(iv) of the Disclosure Schedules identifies each
item of Intellectual Property (other than commercially available off-the-shelf
software purchased or licensed for less than a total cost of $1,000 in the
aggregate) that any third party owns and that Target uses pursuant to license,
sublicense, agreement, or permission.  Target has delivered to Buyer correct and
complete copies of all such licenses, sublicenses, agreements, and permissions
(each as amended to date).  With respect to each item of Intellectual Property
required to be identified on Schedule 3(m)(iv) of the Disclosure Schedules:


(A)           the license, sublicense, agreement, or permission covering the
item is legal, valid, binding, enforceable, and in full force and effect;
 
 
15

--------------------------------------------------------------------------------

 


(B)           the license, sublicense, agreement, or permission will continue to
be legal, valid, binding, enforceable, and in full force and effect on identical
terms following consummation of the transactions contemplated hereby;


(C)           no party to the license, sublicense, agreement, or permission is
in breach or default, and no event has occurred that with notice or lapse of
time would constitute a breach or default or permit termination, modification,
or acceleration thereunder;


(D)           no party to the license, sublicense, agreement, or permission has
repudiated any provision thereof;


(E)           with respect to each sublicense, the representations and
warranties set forth in subsections (A) through (D) above are true and correct
with respect to the underlying license;


(F)           the underlying item of Intellectual Property is not subject to any
outstanding injunction, judgment, order, decree, ruling, or charge;


(G)           no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or, to the Knowledge of Sellers, is
threatened that challenges the legality, validity, or enforceability of the
underlying item of Intellectual Property, and there are no grounds for the same;


(H)           Target has not granted any sublicense or similar right with
respect to the license, sublicense, agreement, or permission; and


(I)           the underlying item of Intellectual Property does not constitute
open source, public source, or freeware Intellectual Property, or any
modification or derivative work thereof, including any version of any software
licensed pursuant to any GNU general public license or limited general public
license, or other software that is licensed pursuant to a license that purports
to require the distribution of, or access to, Source Code or purports to
restrict a party’s ability to charge for distribution or use of software, and
was not used in, incorporated into, integrated or bundled with, any Intellectual
Property that is, or was, incorporated in, or used in the development or
compilation of, any Intellectual Property of Target.


(vi)           Target has taken all necessary and desirable actions to maintain
and protect all of the Intellectual Property of Target and will continue to
maintain and protect all of the Intellectual Property of Target prior to Closing
so as not to adversely affect the validity or enforceability thereof.  The
owners of any of the Intellectual Property licensed to Target has taken all
necessary and desirable actions to maintain and protect the Intellectual
Property covered by such license.  Without limiting the foregoing, Target has
required (A) each employee or consultant of Target with access to such
Intellectual Property and each other Person with access to such Intellectual
Property, as necessary, to execute a binding confidentiality agreement and (B)
each employee to execute an agreement which includes provisions sufficient to
ensure that Target becomes the owner of any Intellectual Property created by
such employee within the scope of his or her employment, or in the case of a
Person other than an employee from the services such Person performs for
Target.  Copies or forms of the agreement or agreements referred to in the
preceding sentence have been made available to Buyer and, to the Knowledge of
Sellers, there has not been a material breach of any such agreement.
 
 
16

--------------------------------------------------------------------------------

 


(vii)           Target has complied in all material respects with and is
presently in compliance in all material respects with all foreign, federal,
state, local, governmental, administrative, or regulatory laws, regulations,
guidelines, and rules applicable to any Intellectual Property or to personal
information and Sellers shall take all steps necessary to ensure such compliance
until Closing.


(n)           Sufficiency of Assets.   The Acquired Assets include all of the
assets and property of Target that are necessary to conduct Target’s business as
it is presently being conducted, and the Acquired Assets conveyed to Buyer on
the Closing Date will be sufficient to enable Buyer to continue to conduct
Target’s business as it is presently being conducted.  All of the Acquired
Assets are free from material defects (patent and latent), have been maintained
in accordance with GAAP and normal industry practice, are in good operating
condition and repair (subject to normal wear and tear) and are suitable for the
purposes for which it presently is used.


(o)           Contracts.  Schedule 3(o) of the Disclosure Schedules lists all
contracts and other agreements (whether written or oral) to which Target is a
party, which are in effect as of the date hereof and which are included in the
Acquired Assets or otherwise material to Target’s business. Target has delivered
to Buyer a correct and complete copy of each written agreement, and a summary of
the terms of each oral agreement, listed on Schedule 3(o) of the Disclosure
Schedules.  With respect to each such agreement: (A) the agreement is legal,
valid, binding, enforceable, and in full force and effect, except as
enforceability may be limited by bankruptcy, insolvency, liquidation,
receivership, moratorium or other similar laws affecting the enforceability of
the rights of creditors and general principles of equity, regardless of whether
such enforcement is sought in a proceeding in equity or at law; (B) unless such
agreement is an Excluded Asset, the agreement will continue to be legal, valid,
binding, enforceable, and in full force and effect on the same terms following
the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in §2), except as enforceability may be
limited by bankruptcy, insolvency, liquidation, receivership, moratorium or
other similar laws affecting the enforceability of the rights of creditors and
general principles of equity, regardless of whether such enforcement is sought
in a proceeding in equity or at law; (C) no party is in breach or default, and
no event has occurred that with notice or lapse of time would constitute a
breach or default, or permit termination, modification, or acceleration, under
the agreement; and (D) no party has repudiated any provision of the agreement.


(p)           Accounts Receivable; Accounts Payable and Accrued Expenses.  (i)
All accounts receivable of Target are reflected properly on its books and
records, are valid receivables that arose in the Ordinary Course of Business
subject to no setoffs or counterclaims and are current and collectible and will
be collected in accordance with their terms at their recorded amounts, subject
only to the reserve for bad debts set forth on the face of the Most Recent
Balance Sheet (rather than in any notes thereto) as adjusted for the passage of
time through the Closing Date in accordance with GAAP and the past custom and
practice of Target.
 
 
17

--------------------------------------------------------------------------------

 


(ii)           All Accounts Payable and Accrued Expenses are reflected properly
on Target’s books and records, are valid payables or accrued expenses incurred
in the Ordinary Course of Business and not subject to dispute and are not past
due.


(q)           Powers of Attorney.  There are no outstanding powers of attorney
executed on behalf of Target.


(r)           Insurance.   Except as set forth on Schedule 3(r) of the
Disclosure Schedules, Target maintains no insurance policies with respect to its
business, directors or officers.


(s)           Litigation.  Schedule 3(s) of the Disclosure Schedules sets forth
each instance within the last five (5) years in which Target (i) was or is
subject to any outstanding injunction, judgment, order, decree, ruling, or
charge or (ii) was or is a party or, to the Knowledge of Sellers, is threatened
in writing to be made a party to any action, suit, grievance, proceeding,
hearing, or investigation of, in, or before any court or quasi-judicial or
administrative agency of any federal, state, local, or foreign jurisdiction or
before any arbitrator.To the Knowledge of Sellers, there is no reason to believe
that any such action, suit, proceeding, hearing, or investigation may be brought
or threatened against Target or that there is any basis for the foregoing.


(t)           Product and Service Warranty.  Each product produced, sold  or
delivered by, and each service rendered by, Target has been in conformity with
all applicable contractual commitments and all express and implied warranties,
and Target does not have any material Liability (and, to the Knowledge of
Sellers, there is no basis for any present or future action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand against any of them
giving rise to any Liability) for replacement or repair thereof, or provision of
additional services in respect thereof, or other damages in connection
therewith, subject only to warranty liabilities.  Schedule 3(t) of the
Disclosure Schedules includes copies of the standard terms and conditions of
sale for Target (containing applicable guaranty, warranty, and indemnity
provisions).  No product produced, sold or delivered by, or service rendered by,
Target is subject to any guaranty, warranty, or other indemnity beyond the
applicable standard terms and conditions of sale or lease set forth on Schedule
3(t) of the Disclosure Schedules.


(u)           Product and Service Liability.   Target does not have any material
Liability (and, to the Knowledge of Sellers, there is no basis for any present
or future action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand against any of them giving rise to any material Liability)
arising out of any injury to individuals or property as a result of the
ownership, possession, or use of any product produced, sold or delivered by, or
service rendered by, Target.
 
 
18

--------------------------------------------------------------------------------

 


(v)           Employees.


(i)           With respect to the business of Target, except as set forth on
Schedule 3(v)(i) of the Disclosure Schedules:


(A)           there is no employment-related charge, complaint, grievance,
investigation, inquiry, citation, audit or obligation of any kind, pending or,
to the Knowledge of Sellers, threatened, in any forum, relating to an alleged
violation or breach by Target (or its officers, directors or employees,
including, without limitation, employees leased by Target) of any law,
regulation, or contract; and


(B)           to the Knowledge of Sellers, no employee or agent of Target
(including, without limitation, employees leased by Target) has committed any
act or omission giving rise, or which could give rise, to material liability for
any violation or breach identified in subsection (A).


(ii)           Except as set forth on Schedule 3(v)(ii) of the Disclosure
Schedules, (A) there are no employment contracts or severance agreements with
any employees of Target (including, without limitation, any employees leased by
Target), and (B) there are no written personnel policies, rules, or procedures
applicable to employees of Target (including, without limitation, any employees
leased by Target).


(iii)           With respect to this transaction, any notice required under any
law has been given.


(w)           Employee Benefits. 


(i)           Except as set forth on Schedule 3(w) of the Disclosure Schedules,
neither Target nor any ERISA Affiliate maintains or contributes to, nor has it
maintained or contributed to, any “employee pension benefit plans” as defined in
Section 3(2) of ERISA, “employee welfare benefit plan” as defined in
Section 3(l) of ERISA, or stock bonus, stock option, restricted stock, stock
appreciation right, stock purchase, bonus, incentive, deferred compensation,
severance, or vacation plans, or any other employee benefit plan, program,
policy or arrangement maintained or contributed to by Seller or any of its ERISA
Affiliates or to which Seller or any of its ERISA Affiliates, contributes or is
obligated to make payments thereunder or otherwise may have any liability
(collectively, the “Employee Benefit Plans”).


(ii)           Neither Target nor any of its ERISA Affiliates have any liability
(including any contingent liability under Section 4204 of ERISA) with respect to
any multiemployer plan defined as such in Section 3(37) of ERISA to which
contributions are or have been made by Target or any of its ERISA Affiliates or
as to which Target or any of its ERISA Affiliates may have liability and that is
covered by Title IV of ERISA (“Multiemployer Plan”) covering employees (or
former employees) employed in the United States.


(iii)           None of the “welfare benefit plans” as defined in Section 3(l)
of ERISA maintained by Target provide for continuing benefits or coverage for
any participant or any beneficiary of a participant following termination of
employment, except as may be required under COBRA and except for severance
obligations of Target, or except at the expense of the participant or the
participant’s beneficiary.
 
 
19

--------------------------------------------------------------------------------

 


(iv)           Each Employee Benefit Plan identified on Schedule 3(w) of the
Disclosure Schedules (and each related trust, insurance contract, or fund) has
been maintained, funded and administered in all material respects in accordance
with the terms of such Employee Benefit Plan, all applicable laws, rules and
regulations, including without limitation, the rules and regulations promulgated
by the Department of Labor, PBGC, and the United States Treasury, and complies
in form and in operation in all material respects with the applicable
requirements of ERISA, the Code, and other applicable laws.


(v)           The consummation of the transactions contemplated hereby will not
result in an increase in the amount of compensation or benefits or accelerate
the vesting or timing of payment of any benefits or compensation payable to or
in respect of any individual and there is no amount payable to any Person on
account of the transactions except as otherwise provided herein and except for
any such increase, acceleration or compensation that will not become a liability
of Buyer after the Closing.


(x)           Guaranties.   Target is not a guarantor or otherwise liable for
any Liability (including indebtedness) of any other Person.


(y)           Environmental, Health and Safety Matters.
  
(i)           Target and its Affiliates have complied and are in compliance, in
each case in all material respects, with all Environmental, Health and Safety
Requirements in respect of the Acquired Assets and Target’s operation of its
business.


(ii)           Neither Target nor any of its Affiliates has received any written
or oral notice, report or other information regarding any actual or alleged
violation of Environmental, Health and Safety Requirements or any Liabilities,
including any material investigatory, remedial or corrective obligations,
relating to any of them, arising under Environmental, Health and Safety
Requirements.


(z)           Certain Business Relationships With Target.   None of any Seller
(other than Target) nor any of Sellers’ Affiliates, nor any of their respective
managers, directors, officers, stockholders, independent contractors and
employees, has been involved in any material business arrangement or
relationship with Target within the past twelve (12) months, and none of the
foregoing owns any material asset, tangible or intangible, that is used in the
business of Target.  None of any Seller (other than Target) nor any of Sellers’
Affiliates, nor any of their respective managers, directors, officers,
stockholders, independent contractors and employees, owns any asset, tangible or
intangible, that is used in the business of Target not included in the Acquired
Assets.  Without limiting the foregoing, no transaction between or among Target
and any of its Affiliates is included in the Financial Statements.
 
 
20

--------------------------------------------------------------------------------

 


(aa)           Customers and Suppliers.


(i)           Schedule 3(aa) of the Disclosure Schedules lists (A) the ten (10)
largest customers of Target for the most recent fiscal year and sets forth
opposite the name of each such customer the dollar amount and percentage of
consolidated net sales attributable to such customer; and (B) all
customers/clients of Target with respect to whom Target has not fully satisfied
its performance obligations.


(ii)           No material supplier of Target has indicated that it intends to
or shall stop, or materially decrease the rate of, supplying products or
services to Target (whether as a result of the consummation of the transactions
contemplated hereby or otherwise), and no customer listed on Schedule 3(aa) of
the Disclosure Schedules has indicated that it intends to or will stop,
materially decrease the rate of, or change the terms (whether related to
payment, price or otherwise) with respect to buying materials, products or
services from Target (whether as a result of the consummation of the
transactions contemplated hereby or otherwise).  To the Knowledge of Sellers,
there is no basis or any reason to believe that any of the foregoing shall
occur.


(bb)           Customer Data.  Target does not perform any functions on behalf
or for the benefit of its customers in respect of the collection, storage or
maintenance of any of its customer’s equipment, data, records or other
information that would, to the extent it experienced any failure or slowdown or
became unavailable for any amount of time, could cause a material disruption or
interruption in or to the business or operations of such customers.


(cc)           Computer and Technology Security. Target has taken reasonable
steps to safeguard the information technology systems utilized in the operation
of the business of Target, including the implementation of procedures to ensure
that such information technology systems are free from any disabling codes or
instructions, timer, copy protection device, clock, counter or other limiting
design or routing and any “back door,” “time bomb,” “Trojan horse,” “worm,”
“drop dead device,” “virus,” or other software routines or hardware components
that in each case permit unauthorized access or the unauthorized disablement or
unauthorized erasure of data or other software by a third party, and, to the
Knowledge of Sellers, to date there have been no successful unauthorized
intrusions or breaches of the security of the information technology systems
except as listed on Schedule 3(cc) of the Disclosure Schedules.


(dd)           Data Privacy.  Target’s business has materially complied with
and, as presently conducted, is in material compliance with, all Data Laws.
Target has materially complied with, and is presently in material compliance
with, its policies applicable to data privacy, data security, and/or personal
information.  Except as set forth on Schedule 3(dd) of the Disclosure Schedules,
Target has not experienced any incident in which personal information or other
sensitive data was or may have been stolen or improperly accessed, and Target is
not aware of any facts suggesting the likelihood of the foregoing, including
without limitation, any breach of security or receipt of any notices or
complaints from any Person regarding personal information or other data.
 
 
21

--------------------------------------------------------------------------------

 


(ee)           Disclosure.  The representations and warranties contained in this
§3 do not contain any untrue statement of a fact or omit to state any fact
necessary in order to make the statements and information contained in this §3
not misleading.  Sellers know of no facts that are material to the operation of
Target’s business or Buyer’s understanding of the risks inherent in the Target’s
business or its operation that have not been disclosed to Buyer.


§4.           Buyer’s Representations and Warranties.  Buyer represents and
warrants to Target that the statements contained in this §4 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this §4), except as set
forth in the Disclosure Schedule. The Disclosure Schedule will be arranged in
sections corresponding to the lettered and numbered sections contained in this
§4.


(a)           Organization of Buyer.  Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.


(b)           Authorization of Transaction.  Buyer has corporate power and
authority to enter into this Agreement, to consummate the transactions
contemplated hereby and to comply with the terms, conditions and provisions
hereof.  The execution, delivery and performance of this Agreement by Buyer,
including, without limitation, the deliveries and other agreements of Buyer
contemplated hereby, have been duly authorized and approved Buyer.  This
Agreement is, and each other agreement or instrument of Buyer contemplated
hereby will be, the legal, valid and binding agreement of Buyer, enforceable in
accordance with its terms.


(c)           Non-contravention.   Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in §2), will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Buyer is subject or any provision of its certificate
of incorporation or bylaws, or other governing documents or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any agreement, contract, lease, license, instrument,
or other arrangement to which  Buyer is a party or by which it is bound or to
which any of its assets are subject, except where the violation, conflict,
breach, default, acceleration, termination, modification, cancellation, failure
to give notice, or Lien would not have a Material Adverse Effect.  Buyer does
not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement (including the assignments and assumptions referred to in §2), except
where the failure to give notice, to file, or to obtain any authorization,
consent, or approval would not have a Material Adverse Effect.
 
 
22

--------------------------------------------------------------------------------

 


(d)           Brokers’ Fees.  Buyer has no Liability to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Target could become liable or
obligated.


§5.           Post-Closing Agreements  From and after the Closing, the Parties
shall have the respective rights and obligations which are set forth in this §5.


(a)           Inspection of Records.  Target, Buyer and their respective
Affiliates shall each retain (which retention may be in electronic format) and
make their respective books and records (including work papers in the possession
of their respective accountants) available for inspection by the other Party, or
by its duly accredited representatives, for reasonable business purposes at all
reasonable times during normal business hours, for a seven (7) year period after
the Closing Date, with respect to all transactions of Target occurring prior to
and those relating to the Closing, and the historical financial condition,
assets, liabilities, operations and cash flows of Target.  In the case of
records owned by Target or any of its Affiliates, such records shall be made
available at Target’s executive office, and in the case of records owned by
Buyer, such records shall be made available at Buyer’s executive office.  As
used in this subsection, the right of inspection includes the right to make
extracts or copies.  The representatives of a Party inspecting the records of
the other Party shall be reasonably satisfactory to the other Party.


(b)           Payroll Taxes and Payroll Records.  Target and Buyer agree that if
the Closing shall have occurred, Buyer may employ certain individuals who
immediately before the Closing Date were employed by Target.  Target shall,
however, furnish a Form W-2 to each employee employed by Target disclosing all
wages and other compensation paid through the Closing Date, and taxes withheld
therefrom, and Buyer shall furnish a Form W-2 to each employee employed by Buyer
who had been employed by Target disclosing all wages and other compensation paid
for the balance of the calendar year in which the Closing Date occurs, and taxes
withheld therefrom.


(c)           Certain Assignments.  Target will use its best efforts to obtain
any third-party consents required in connection with the sale and assignment of
the Acquired Assets and the consummation of the transactions required herein,
including, without limitation, those referred to in §3(c).  Any other provision
of this Agreement to the contrary notwithstanding, this Agreement shall not
constitute an agreement to transfer or assign, or a transfer or assignment of,
any agreement, claim, commitment, contract, lease, license, permit, sales order
or purchase order, or any benefit arising thereunder or resulting therefrom, if
an attempt at transfer or assignment thereof without the consent required or
necessary for such assignment, would constitute a breach thereof or in any way
adversely affect the rights of Buyer or Target thereunder.  If (i) the required
consent to any such transfer or assignment is not obtained, (ii) an attempted
transfer or assignment would be ineffective or would adversely affect the rights
of Buyer or Target thereunder so that Buyer would not receive substantially all
of such rights, (iii) any such agreement or contract is assigned to Buyer
pursuant to the provisions hereof and the other contracting party thereafter
raises objections to the assignment and refuses to allow Buyer to perform the
contract on the terms therein provided, or threatens to terminate the contract
or sue for damages, or (iv) a surety company issuing a bond to Target objects to
the completion of a sales order or contract included among the Acquired Assets
by Buyer, then Buyer and Target shall cooperate in any arrangement Buyer may
reasonably request to provide for Buyer the benefits under such agreement or
contract.  Such cooperation may include, without limitation, and at Buyer’s
request shall include, an arrangement to be entered into between Buyer and
Target pursuant to which Target shall nominally perform an order or contract,
Buyer shall retain the economic benefits or detriments of the order or contract
and Target shall perform the order or contract with employees seconded to Target
by Buyer (which employees shall be treated as employees of Target during the
period of performance) and with inventory, equipment and supplies of Buyer
necessary to complete the order or contract transferred from Buyer to Target as
required.  Nothing contained in this subsection shall be construed as a waiver
of any closing condition, nor shall it limit the Liability, if any, of Target
pursuant to this Agreement for failing to have disclosed the need for, or
failing to have obtained, any consent referred to herein.
 
 
23

--------------------------------------------------------------------------------

 


(d)           Employees.  Buyer shall not be obligated to offer employment to
any employee of Target; provided that Buyer shall have the right to employ
employees of Target as of the Closing Date, on terms and conditions established
by Buyer in its sole discretion.


(e)           Accounts Receivable.  In the event any Seller shall receive any
instrument of payment of any of the accounts receivable included in the Acquired
Assets, such Seller shall promptly deliver it to Buyer, endorsed where
necessary, without recourse, in favor of Buyer.  Similarly, in the event Buyer
shall receive any instrument of payment of any Excluded Assets, Buyer shall
promptly deliver it to Target, endorsed where necessary, without recourse, in
favor of Target.


(f)           Covenant Not to Compete.  As an inducement for Buyer to enter into
this Agreement, Target and Target Stockholder each agree that:


(i)           with respect to Target, from and after the Closing and continuing
for the lesser of five (5) years from the Closing Date or the longest time
permitted by applicable law, and, with respect to Target Stockholder, from and
after the Closing and continuing for the lesser of two (2) years from the
Closing Date or the longest time permitted by applicable law, such Seller shall
not do any one or more of the following, directly or indirectly, as an owner,
member, partner, shareholder, consultant or (without limitation by the specific
enumeration of the foregoing) otherwise:


(A)           engage or participate in any business which is competitive with
the business of Target, as conducted on the Closing Date or as about to or
proposed to be conducted on the Closing Date;


(B)           solicit, induce, advise, request or influence any employee,
customer, prospective customer, sales representative, supplier, vendor, service
provider or any other Person to discontinue, reduce the extent of, discourage
the development of or otherwise adversely affect such relationship with Buyer
with respect to Target;


(C)           canvass, solicit, promote or sell any product or service which
competes with any of Target’s products or services to any customer or
prospective customer of Buyer with respect to Target.  For purposes of this
§5(f), “customer” means any Person which is or was a customer of Target (or its
predecessor) during the twenty-four (24) months preceding the Closing
Date.  “Prospective customer” means any Person with which any employee of Target
(including, without limitation, employees leased by Target) has had contact on
behalf of Target during the twenty-four (24) months preceding the Closing date;
 
 
24

--------------------------------------------------------------------------------

 


(D)           (1) recruit, solicit or otherwise induce or influence any
employee, consultant, sales representative, independent contractor or agent or
other personnel of Buyer (including, without limitation, any such Person
employed by Target prior to the Closing) to discontinue or otherwise terminate
such relationship with Buyer or (2) employ, seek to employ or cause any
competitive business (within the meaning of subsection (A)) to employ or seek to
employ as an employee, consultant, sales representative, independent contractor
or agent, any Person who is then (or was at any time within the preceding twelve
(12) months) an employee, consultant, sales representative, independent
contractor, agent or other personnel of Buyer (including, without limitation,
any such Person employed by Target prior to the Closing); or


(E)           take any other action that would interfere with or adversely
impact Buyer in the operation of the business as conducted by Target prior to
the Closing Date or as anticipated to be conducted by Buyer.


(ii)           in the event of any breach of subsection (i) the time period of
the breached covenant shall be extended for the period of such breach.  Sellers
recognize that the territorial, time and scope limita­tions set forth in this
subsection are reasonable and are required for the protection of Buyer and in
the event that any such territorial, time or scope limitation is deemed to be
unreasonable by a court of competent jurisdiction, Buyer and Sellers agree to
the reduction of either or any of said territorial, time or scope limitations to
such an area, period or scope as said court shall deem reasonable under the
circumstances.


(g)           Disclosure of Confidential Information.  As a further inducement
for Buyer to enter into this Agreement, Sellers agree that for the longest
period permitted by law after the Closing Date, Sellers shall, and shall cause
their Affiliates to, hold in strictest confidence, and not, without the prior
written approval of Buyer, use for their own benefit or the benefit of any party
other than Buyer or disclose to any person, firm or corporation other than Buyer
(other than as required by law) any Confidential Information.


(h)           Injunctive Relief.  Sellers specifically recognize that any breach
of subsections (f) or (g) will cause irreparable injury to Buyer and that actual
damages may be difficult to ascertain, and in any event, may be
inadequate.  Accordingly (and without limiting the availability of legal or
equitable, including injunctive, remedies under any other provisions of this
Agreement), Sellers agree that in the event of any such breach, Buyer shall be
entitled to injunctive relief in addition to such other legal and equitable
remedies that may be available.  Further, in the event that Sellers have been
found to have violated any of the terms of subsections (g) or (h), either after
a preliminary injunction hearing or a trial on the merits, Sellers shall pay to
Buyer its costs and expenses, including reasonable attorneys’ fees, in enforcing
the terms thereof.


(i)           Tax Clearance Certificates.  Buyer and Target shall cooperate in
preparing and filing with the appropriate governmental authorities such forms as
may be required in order to obtain a tax clearance certificate or other document
absolving Buyer from any responsibility or liability for Target’s income, sales
and use taxes. Sellers hereby agree jointly and severally to indemnify and save
and hold harmless Buyer and its officers, directors, managers, partners,
stockholders, employees, agents, representatives, Affiliates, successors and
assigns from and against any and all Adverse Consequences arising out of or
resulting from the failure to comply with the bulk sales laws of the State of
Pennsylvania, the State of Illinois or such other state as to which such act or
equivalent act applies or may apply to the transactions contemplated by this
Agreement.
 
 
25

--------------------------------------------------------------------------------

 


(j)           Domain
 
(a)           Purchase Option.  For ten (10) years following the Closing, Buyer
shall have the option, exercisable at any time in its sole discretion, to
purchase all of Target’s right, title and interest in and to the Domain and the
Domain IP upon written notice to Target or Target Stockholder and payment of one
dollar ($1.00) (the “Purchase Option”). Any purchase agreement necessary to
effect the Purchase Option shall be in form and substance satisfactory to the
Parties. Target and/or Target Stockholder agrees to assist Buyer is securing and
recording the transfer of the Domain and the Domain IP. The transactions
contemplated by the Purchase Option shall close within ten (10) days of Target’s
or Target Stockholder’s receipt of such notice.


(b)           Domain Maintenance. Target and Target Stockholder each agree and
covenant, until the closing of the transactions contemplated by the Purchase
Option, to (i) maintain exclusive right, title and interest to the Domain and
the Domain IP, (ii) maintain registration with respect to the Domain in full
force and effect at their expense, and (iii) not to transaction business or
display any content on the Domain website (except for a blank web page or the
standard temporary web page provided by the Domain’s website’s host, if any).


(k)           Further Assurances.  The Parties shall execute such further
documents, and perform such further acts, as may be necessary to transfer and
convey the Acquired Assets to Buyer, on the terms herein contained, and to
otherwise comply with the terms of this Agreement and consummate the transaction
contemplated hereby.


§6.           Indemnification.
 
(a)           Survival of Representations and Warranties.  All of the
representations and warranties of Sellers contained in §§3(a)-(f), and all of
the representations and warranties of Buyer contained in §§4(a)-(d), shall
survive the Closing (in each case even if the damaged Party or Parties knew or
had reason to know of any misrepresentation or breach of warranty at the time of
Closing) and continue in full force and effect indefinitely.  The
representations and warranties of Sellers contained in §§3(j), (k), (m), (w) and
(y) shall survive the Closing (in each case even if the damaged Party or Parties
knew or had reason to know of any misrepresentation or breach of warranty at the
time of Closing) and continue in full force and effect until the expiration of
any applicable statutes of limitations (after giving effect to any extensions of
waivers) plus sixty (60) days.  All of the other representations and warranties
of Sellers and Buyer contained herein shall survive the Closing (in each case
even if the damaged Party or Parties knew or had reason to know of any
misrepresentation or breach of warranty at the time of Closing) and continue in
full force and effect until the two (2) year anniversary of the Closing Date.


(b)           Indemnification Provisions for Buyer’s Benefit.
 
 
26

--------------------------------------------------------------------------------

 


(i)           In the event a Seller breaches (or in the event any third party
alleges facts that, if true, would mean a Seller has breached) any of its
representations, warranties, and covenants contained in this Agreement
(determined without regard to any limitations or qualifications by materiality),
or if any of the statements in §3 are untrue (or in the event any third party
alleges facts that, if true, would mean that such statements are untrue), and
provided that Buyer makes a written claim for indemnification against Sellers
pursuant to §7(f), then Target shall be obligated to indemnify Buyer and its
officers, directors, managers, partners, stockholders, employees, agents,
representatives, Affiliates, successors and assigns (each a “Buyer Indemnitee”),
from and against the entirety of any Adverse Consequences such Buyer Indemnitee
suffers (including any Adverse Consequences such Buyer Indemnitee suffers after
the end of any applicable survival period) resulting from, arising out of,
relating to, in the nature of, or caused by the breach (or the alleged breach)
or the untruth (or alleged untruth).


(ii)           Target shall be obligated to indemnify each Buyer Indemnitee from
and against the entirety of any Adverse Consequences such Buyer Indemnitee may
suffer resulting from, arising out of, relating to, in the nature of, or caused
by (A) any Excluded Liability that becomes a Liability of such Buyer Indemnitee
(including under any bulk transfer law of any jurisdiction, under any common law
doctrine of de facto merger or successor liability, under Environmental, Health,
and Safety Requirements, or otherwise by operation of law) or (B) the operation
of Target’s business or the use of the Acquired Assets prior to or on the
Closing Date, including, without limitation, Adverse Consequences resulting from
the termination by Buyer of any employee hired by Buyer after the Closing.


(c)           Indemnification Provisions for Target’s Benefit.
 
(i)           In the event Buyer breaches any of its representations,
warranties, and covenants contained in this Agreement, and provided that Target
makes a written claim for indemnification against Buyer pursuant to §7(f), then
Buyer shall be obligated to indemnify Target from and against the entirety of
any Adverse Consequences Target suffers (including any Adverse Consequences
Target suffers after the end of any applicable survival period) resulting from,
arising out of, relating to, in the nature of, or caused by the breach (or the
alleged breach).


(ii)           Buyer agrees to indemnify Target from and against the entirety of
any Adverse Consequences suffered resulting from, arising out of, relating to,
in the nature of, or caused by any Assumed Liability.


(d)           Matters Involving Third Parties.


(i)           If any third party notifies any Party entitled to indemnification
hereunder (the “Indemnified Party”) with respect to any matter (a “Third-Party
Claim”) that may give rise to a claim for indemnification against any other
Party (the “Indemnifying Party”) under this §6, then the Indemnified Party shall
promptly notify each Indemnifying Party thereof in writing; provided, however,
that no delay on the part of the Indemnified Party in notifying any Indemnifying
Party shall relieve the Indemnifying Party from any obligation hereunder unless
(and then solely to the extent) the Indemnifying Party is thereby prejudiced.
 
 
27

--------------------------------------------------------------------------------

 


(ii)           Any Indemnifying Party shall have the right to defend the
Indemnified Party against the Third-Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (A) the Indemnifying
Party notifies the Indemnified Party in writing within fifteen (15) days after
the Indemnified Party has given notice of the Third-Party Claim that the
Indemnifying Party shall indemnify the Indemnified Party from and against the
entirety of any Adverse Consequences the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the
Third-Party Claim, (B) the Indemnifying Party provides the Indemnified Party
with evidence reasonably acceptable to the Indemnified Party that the
Indemnifying Party will have the financial resources to defend against the
Third-Party Claim and fulfill its indemnification obligations hereunder, (C) the
Third-Party Claim involves only money damages and does not seek an injunction or
other equitable relief, (D) settlement of, or an adverse judgment with respect
to, the Third-Party Claim is not, in the good faith judgment of the Indemnified
Party, likely to establish a precedential custom or practice materially adverse
to the continuing business interests or the reputation of the Indemnified Party,
and (E) the Indemnifying Party conducts the defense of the Third-Party Claim
actively and diligently.


(iii)           So long as the Indemnifying Party is conducting the defense of
the Third-Party Claim in accordance with §6(d)(ii), (A) the Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third-Party Claim, (B) the Indemnified Party shall not
consent to the entry of any judgment on or enter into any settlement with
respect to the Third-Party Claim without the prior written consent of the
Indemnifying Party (not to be unreasonably withheld), and (C) the Indemnifying
Party shall not consent to the entry of any judgment on or enter into any
settlement with respect to the Third-Party Claim without the prior written
consent of the Indemnified Party (not to be unreasonably withheld).


(iv)           In the event any of the conditions in §6(d)(ii) is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment on or enter into any settlement with respect to,
the Third-Party Claim in any manner it may reasonably deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties shall
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third-Party Claim (including reasonable attorneys’ fees
and expenses), and (C) the Indemnifying Parties shall remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third-Party Claim to the
fullest extent provided in this §6.


(e)           Determination of Adverse Consequences.  All indemnification
payments under this §6 shall be deemed adjustments to the Purchase Price.


(f)           Limitations.  Target shall not be obligated to indemnify Buyer
hereunder from and against Adverse Consequences resulting from, arising out of,
or caused by breaches of the representations and warranties of Sellers contained
in this Agreement (other than §§3(a)-(d)) to the extent that the aggregate
amount of such Adverse Consequences suffered by Buyer exceeds $400,000 (the
“Target’s Indemnification Cap”); provided, however, that the Target’s
Indemnification Cap shall not apply to any indemnification obligation of Target
arising out of, relating to or resulting from fraud, intentional misconduct,
gross negligence, willful infringement of third party Intellectual Property
rights or intentional misrepresentation by any Seller.
 
 
28

--------------------------------------------------------------------------------

 


(g)           Right of Setoff.  Buyer shall have the right, at its election, to
offset any amounts due from a Seller to Buyer against any amounts owed by Buyer
to a Seller.


(h)           Other Indemnification Provisions.  The foregoing indemnification
provisions are in addition to, and not in derogation of, any statutory,
equitable, or common law remedy (including without limitation any such remedy
arising under Environmental, Health, and Safety Requirements) any Party may have
with respect to Target or the transactions contemplated by this Agreement.


§7.           Miscellaneous.


(a)           No Third-Party Beneficiaries.   This Agreement shall not confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.


(b)           Entire Agreement.   This Agreement (including the documents
referred to herein and all schedules and exhibits hereto) constitutes the entire
agreement between the Parties and supersedes any prior understandings,
agreements, or representations by or between the Parties, written or oral, to
the extent they relate in any way to the subject matter hereof.


(c)           Succession and Assignment.   This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns.  No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Party; provided, however, that Buyer may without the
consent of Sellers (i) assign any or all of its rights and interests hereunder
to one or more of its Affiliates and (ii) designate one or more of its
Affiliates to perform its obligations hereunder.


(d)           Counterparts.   This Agreement may be executed in one or more
counterparts (including by means of facsimile or electronic transmission in
portable document format), each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.


(e)           Headings.   The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


(f)           Notices.   All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given (i) when
delivered personally to the recipient, (ii) one (1) business day after being
sent to the recipient by reputable overnight courier service (charges prepaid),
(iii) one (1) business day after being sent to the recipient by facsimile
transmission or electronic mail, or (iv) three (3) business days after being
mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid, and addressed to the intended recipient as set
forth below:
 
 
29

--------------------------------------------------------------------------------

 



 
If to Target: 
Careerimp, Inc.

801 W. Adams Street
Suite 600
Chicago, Illinois  60607
Attn:     Ayan Kishore



 
with copy to: 
Lowenstein Sandler LLP

390 Lytton Avenue
Palo Alto, CA 94301
Attn:  Matt Kirmayer



 
If to Buyer:  
Professional Diversity Network, Inc.

801 W. Adams Street
Suite 600
Chicago, Illinois  60607
Attn:  James Kirsch



 
with copy to: 
Patzik, Frank & Samotny Ltd.

150 South Wacker Drive
Suite 1500
Chicago, Illinois 60606
Attn:    Chadwick I. Buttell, Esq.


Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.


(g)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Illinois without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Illinois or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Illinois.


(h)           Attorneys’ Fees.  The prevailing parties in any litigation in
connection with this Agreement shall be entitled to recover from the
non-prevailing parties all costs and expenses, including, without limitation,
reasonable attorneys’ fees, incurred by the prevailing parties in connection
with any such litigation.


(i)           Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by Buyer
and Sellers.  No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such default, misrepresentation, or breach of warranty or
covenant.
 
 
30

--------------------------------------------------------------------------------

 


(j)           Severability.   Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.


(k)           Expenses.  Buyer and each Seller will bear their own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby.  Without limiting the
generality of the foregoing, all transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with the consummation of the transactions contemplated by this
Agreement shall be paid by Target when due, and Target will, at its own expense,
file all necessary Tax Returns and other documentation with respect to all such
Taxes, fees and charges, and, if required by applicable law, the Parties will,
and will cause their respective Affiliates to, join in the execution of any such
Tax Returns and other documentation.


(l)           Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local,
or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word “including” shall mean including without limitation.  Nothing in the
Disclosure Schedule shall be deemed adequate to disclose an exception to a
representation or warranty made herein unless the Disclosure Schedule identifies
the exception with reasonable particularity and describes the relevant facts in
reasonable detail. Without limiting the generality of the foregoing, the mere
listing (or inclusion of a copy) of a document or other item shall not be deemed
adequate to disclose an exception to a representation or warranty made herein
(unless the representation or warranty has to do with the existence of the
document or other item itself).  The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance.  If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) that the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.


(m)           Incorporation of Exhibits and Schedules.   The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.


(n)           Specific Performance.   Each Party acknowledges and agrees that
the other Party would be damaged irreparably in the event any provision of this
Agreement is not performed in accordance with its specific terms or otherwise is
breached, so that a Party shall be entitled to injunctive relief to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in addition to any other remedy to
which such Party may be entitled, at law or in equity. In particular, the
Parties acknowledge that the business of Target is unique and recognize and
affirm that in the event any Seller breaches this Agreement, money damages would
be inadequate and Buyer would have no adequate remedy at law, so that Buyer
shall have the right, in addition to any other rights and remedies existing in
its favor, to enforce its rights and the other Parties’ obligations hereunder
not only by action for damages but also by action for specific performance,
injunctive, and/or other equitable relief.
 
 
31

--------------------------------------------------------------------------------

 


(o)           Submission to Jurisdiction.  Each of the Parties submits to the
non-exclusive jurisdiction of any state or federal court sitting in Chicago,
Illinois, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court.  Each of the Parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety, or other security that might be required of
any other Party with respect thereto.  Nothing in this §7(o), however, shall
affect the right of any Party to bring any action or proceeding arising out of
or relating to this Agreement in any other court.  Each Party agrees that a
final judgment in any action or proceeding so brought shall be conclusive and
may be enforced by suit on the judgment or in any other manner provided by law
or in equity.


[Signature Page Follows]
 
 
 
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Asset Purchase
Agreement on the date first above written.


BUYER:
     
PROFESSIONAL DIVERSITY NETWORK, INC.
         
By:
 /s/ James R. Kirsch
 
Name:
James R. Kirsch
 
Its:
CEO
         
TARGET:
     
CAREERIMP, INC.
         
By:
/s/ Ayan Kishore
 
Name:
Ayan Kishore
 
Its:
CEO
         
TARGET STOCKHOLDER:
             
Ayan Kishore
 

 
 


[Signature Page to Asset Purchase Agreement]
        

--------------------------------------------------------------------------------